Citation Nr: 1747660	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus. 

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a November 2011 statement, the Veteran withdrew his request for a Travel Board hearing.  

The Board acknowledges that the issues of entitlement to an initial compensable rating for service-connected bilateral sensorineural hearing loss and entitlement to service connection for subjective dizziness and loss of balance as secondary to service-connected tinnitus have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In regards to the Veteran's claim for migraine headaches, the Veteran was afforded a VA examination for neurological disorders in February 2010.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the February 2010 VA examiner's opinion is inadequate, for the reasons discussed below, and remand is necessary.

In February 2010, the VA examiner opined that the Veteran's diagnosed migraine headaches, chronic, was not caused or a result of a service-connected disability.  The VA examiner's rationale was based on the fact that the Veteran's onset of headaches was in 2003, which as the VA examiner noted, was over 40 years from separation of service.  However, this is an incorrect factual basis.  A review of the evidence of record reveals that in an April 1970 VA examination report, the VA examiner noted that the Veteran complained of headaches.  Additionally, in April 1970 and July 1970 statements, the Veteran complained of frequent headaches.  Given the reliance on an inaccurate factual basis, remand to obtain an adequate VA examination and opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on an inaccurate factual premise has no probative value).

Additionally, the record contains several documents that are written in Spanish. Some of these documents have already been translated, but there remain documents in Spanish that have not been translated.  Specifically, VA Form 21-4142s received on May 8, 2003, June 3, 2011, October 12, 2011, and October 25, 2011, as well as a medical record from Dr. Torres Rodriguez received on July 9, 2004, which are all written in Spanish.  On remand, translation should be provided for these records.  Consequently, the issue of entitlement to a rating in excess of 10 percent for service-connected tinnitus must also be remanded, as the Board cannot discount the possibility that the Veteran discussed his disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should translate any documents of record that are in Spanish into English.  Both the original Spanish documents and the English translations should be associated with the claims file. 

While some of the documents in the claims file have already been translated from Spanish into English, the claims file still includes VA Form 21-4142s received on May 8, 2003, June 3, 2011, October 12, 2011, and October 25, 2011, as well as a medical record from Dr. Torres Rodriguez received on July 9, 2004 that have yet to be translated from Spanish into English.

2.  After completing the foregoing development, schedule the Veteran for an appropriate VA examination in regards to his migraine headaches.  The entire claims file should be reviewed by the VA examiner.  After reviewing the claims file, the examiner should specifically opine as to the following:

a)  Whether the Veteran's migraine headaches are at least as likely as not (50 percent or greater probability) caused by, or otherwise etiologically related to, the Veteran's active service.  

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches was caused or aggravated (worsened beyond the natural progress of the disease) by the Veteran's service-connected tinnitus or any other service-connected disability.

In offering this opinion, the examiner is instructed that the phase "caused by or result of" is insufficient to address the question of aggravation.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

A rationale for the opinion expressed must be provided.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why that is so must be provided.

3.  Readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

